Citation Nr: 1510575	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-15 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to July 1, 2014, and 70 percent disabling thereafter. 

2.  Entitlement to an increased rating for diabetes mellitus, Type II, currently rated as 20 percent disabling.

3.  Entitlement to a total and permanent rating for service-connected prostate cancer with incontinence.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  Jurisdiction has been transferred to the RO in Houston, Texas.    

The July 2008 RO decision continued the previously assigned disabilities rating for  PTSD and diabetes.  It granted a total rating for prostate cancer, subject to future examination following treatment to determine a disability rating based upon residual disability.  The Veteran timely appealed these issues.  

In July 2014, the RO granted a 70 percent disability rating for PTSD beginning July 1, 2014.  As higher ratings are available throughout the claims period, the issue remains on appeal.

The Veteran initially requested a Board hearing, but withdrew his request in December 2014.  

In addition to the paper claims folder, the electronic folders (efolders) within Virtual VA and Veterans Benefits Management System (VBMS) contain evidence.  Notably, the Virtual VA efolder includes updated VA treatment records through July 2013 that are not associated with the paper claims folder.  The RO considered the updated VA treatment records in the July 2014 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's PTSD symptoms cause no more occupational and social impairment than what results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning July 1, 2014, service-connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not been productive of total social and occupational impairment.

3.  The Veteran has not had physician indicated regulation of activities due to diabetes mellitus, Type II.

4.  The Veteran has been diagnosed with prostate cancer resulting in urinary incontinence. 

5.  By rating decision July 2008, service connection was granted for prostate cancer   and a 100 percent disability rating was assigned in accordance with the applicable rating criteria. 

6.  Medical evidence received more than 6 months after completion of prostate cancer treatment showed that the cancer went into remission.  


CONCLUSIONS OF LAW

1.  Prior to July 1, 2014, the criteria for a PTSD rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Beginning July 1, 2014, the criteria for a PTSD rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, DC 9411 (2014).

3.  The criteria for a rating in excess of 20 percent for service connected diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.119, DC 7913 (2014).

4.  There is no legal basis for a finding of permanence for a 100 percent schedular disability rating for service-connected prostate cancer. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.327, 3.340(b), 3.951 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

For increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A March 2008 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A January 2009 letter notified the Veteran about the specific rating criteria used to adjudicate his claims.  Although the January 2009 letter was not received prior to the initial July 2008 RO adjudication, the Veteran had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the RO/AOJ with the most recent in July 2014.  This course of corrective action satisfies VA's notice requirements. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claims is not necessary.

For the prostate cancer claim, the courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required for downstream issues, such permanency of the initial rating.  See Dingess, supra.; Hartman, supra.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  The Board notes that the available VA treatment records are through October 2013.  Review of the July 2014 VA PTSD examination report indicates that the examiner considered ongoing VA treatment records through the Computerized Patient Record System (CPRS).  The Veteran has not identified any recent hospitalization or otherwise increased medical treatment for diabetes, PTSD, or prostate cancer since October 2013.  Notably, he reported a recent additional PTSD symptom (suicide ideation) to the July 2014 examiner, but noted that he had not received additional treatment for it.  He did not otherwise indicate that he been undergoing increased medical treatment for PTSD, prostate cancer, or diabetes since October 2013.  Consequently, the Board finds that remand to obtain VA treatment records after October 2013 would not raise reasonable possibility of substantiating the claims.  38 C.F.R. § 3.159(d).

The Veteran was afforded adequate VA examinations, with the most recent ones taking place in July 2014.  Although the July 2014 VA PTSD examiner did not review the efolders, she reviewed that paper claims folder and ongoing VA treatment records through the CPRS.  Her report otherwise discusses in detail the Veteran's past and recent medical history.  Her report indicates a fully informed review of the pertinent medical evidence and is adequate for adjudication purposes.  There is no indication that the relevant disabilities have increased in severity since the most recent examinations.  A remand for an additional examination or medical records is not necessary.  

For the reasons stated above, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

General laws and regulations for increased ratings 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(i)  PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Factual background

January 2007 VA psychiatry records show that the Veteran reported doing fair.  He believed medication improved his mood.  He continued to have intrusive memories, but was coping better with them.  His sleep had improved and he had not had a nightmare in a while.  The examiner commented that he was able to handle his job well.  Mental status examination (MSE) showed the Veteran to have an "ok" mood, mildly anxious affect, better coping skills, and fair insight.  He denied homicidal/suicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD with alcohol abuse in full remission.  

March 2008 VA psychiatric records reflect that the Veteran was having emotional problems.  He was recently diagnosed with prostate cancer.  Intrusive combat memories bothered him.  He had unrested sleep with recurrent nightmares.  He had not been compliant with his medications.  MSE showed a poor mood, worried affect with thoughts focused on recent cancer diagnosis and health.  He denied homicidal/suicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.

April 2008 VA psychiatry records show that the Veteran reported his mood and sleep improved with his medication.  However, he continued to have intrusive memories of Vietnam stressors.  Mental status examination (MSE) showed the Veteran to have a "better" mood, more animated affect, and improved insight and coping skills.  He denied any suicidal/ homicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.  

In October 2008, the Veteran reported that his PTSD symptoms had been aggravated by prostate cancer and related work stressors.  

November 2008 VA psychiatry records reflect that the Veteran had been more depressed and experienced disturbed sleep.  He stated that he thought about Vietnam every day.  He was also undergoing prostate cancer treatment.  He complained about work related stress.  MSE showed the Veteran to have a depressed mood, downcast affect, poor coping ability, and fair insight.  He denied suicidal/ homicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.  

January 2009 VA psychiatry records reflect that the Veteran experienced stress related to prostate cancer treatment.  He believed the medications helped.  He indicated he was able to handle work stress and was better coping with intrusive Vietnam memories.  MSE showed a somewhat tired appearance, ok mood, and blunted affect.  The examiner remarked that the Veteran was coping better with improved insight.  The Veteran denied any suicidal/ homicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.  

In his May 2009 substantive appeal, the Veteran reported that his mood was not ok and that he had informed his examiner that he had suicidal/ homicidal ideations.  He believed his PTSD symptoms were aggravated by his prostate cancer treatment. 

August 2009 VA psychiatry records show that the Veteran was noncompliant with his medication because he believed they were ineffective.  He had intrusive memories and believed they would always be present.  He worried about his physical health.  He worked two jobs and believed it helped him manage his psychiatric problems.  MSE again showed a tired appearance.  He had some insight into his condition.  He denied any suicidal/ homicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.  

December 2009 VA psychiatric records reflect that the Veteran assessed himself as doing fair.  He occasionally had a depressed mood.  His sleep was interrupted due to urinary incontinence.  He continued to work, but had plans to retire.  MSE was substantially similar to findings recorded in January 2009.  

August 2010 VA psychiatric records were substantially similar to findings recorded in December 2009.  

February 2011 VA psychiatric records reflect that the Veteran had increased depressive symptoms over the past two to three weeks without explanation.  He noted domestic disagreements over household chores with his wife.  He had rested sleep.  He continued to work and noted it was occasionally stressful.  He continued to enjoy hunting activities.  MSE showed him to be tired looking with down mood and affect.  He had fair insight, but continued coping difficulties.  He denied any suicidal/ homicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.  His medication was increased.  

March 2011 VA psychiatric records show that the Veteran had an improved mood and that the Veteran was tolerated the increased medication well.  He was able to handle work related stress and enjoyed spending time with his grandchildren.  He had sleep problems the examiner suspected was related to sleep apnea.  MSE findings reflected his updated reports.  His medication was continued and a sleep clinic referral was made.  

November 2011 VA psychiatric records reflect that the Veteran was doing fair on a lower dose of medication.  He was found to have moderate sleep apnea.  He continued to work, but had plans to retire in a year.  His family was supportive.  MSE showed his mood to be "ok" with a tired affect.  He had good insight and coping skills.  He denied any suicidal/ homicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.  

June 2012 VA treatment records show that the Veteran had therapy screening with a social worker.  He had an appropriate appearance and exhibited good behaviors.  His speech, mood, thought process, perception, and cognition were within normal limits.  The social worker diagnosed PTSD and assigned a GAF of 60 for moderate symptoms.  

August 2012 VA psychiatry records reflect that the Veteran had improved emotions and sleep with medication.  He had been watching his grandson and enjoyed it.  However, it was tiring and he was ready for him to return to school.  MSE showed that the Veteran displayed a "more refreshed" affect.  Mood was fair.  He exhibited good insight and coping skills.  He denied any suicidal/ homicidal ideations and his thought process was deemed logical.  The examiner assessed PTSD.  

February 2013 VA psychiatry records reflect that the Veteran had been spending his time seeking medical care for physical conditions.  He believed his anxiety was under control.  He was now retired.  The examiner commented that the Veteran's energy level remained low and that he was coping fair with combat memories.  MSE was substantially similar to August 2012 findings.  His medication was adjusted due to his heart disease complications.  

May 2013 VA psychiatric records reflect substantially similar findings to those recorded in February 2013.  

October 2013 VA psychiatric treatment records show that the Veteran was doing "fair" emotionally.  Trazodone improved his sleep and he took it as needed.  He believed his anxiety and intrusive memories were under "fair" control.  He noted doing yard work to spend time.  MSE was unchanged from August 2012, February 2013, and May 2013 reports.  

July 2014 VA PTSD examination reflects that the Veteran continued to have PTSD.  The examiner indicated that it caused symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran recently retired due to multiple physical health problems.  The Veteran reported current symptoms of irritability resulting in verbal arguments and poor coping skills with increased frustration, isolation, and tearfulness.  He endorsed having intrusive thoughts, nightmares, physiological /emotional reactivity to stimuli, panic attacks, anxiety, avoidance, difficulty with crowds, hypervigilance, exaggerated startle response, anger, rumination, sleep disturbance, concentration problems, anhedonia, and fleeting thoughts of suicide.  He reported increased depression and tearfulness within the past three to four years.  He reported having crying spells from intrusive memories.  Approximately a month ago, he had recently discussed inpatient treatment options with his treating clinician due to his recurrent and fleeting thoughts of suicide.  He decided against inpatient treatment, but was advised to seek it if his suicide ideation reappeared.  He indicated that was the worst episode he had ever had and currently denied any suicidal/ homicidal ideations.  

The examiner summarized that the Veteran had the following PTSD symptoms: depressed mood, anxiety, suspiciousness, panic attack once a week or less, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, suicide ideation, impaired impulse control, spatial disorientation, and intermittent inability to perform activities of daily living, such maintenance of personal hygiene.  MSE showed the Veteran to be fully oriented.  He was cooperative and interacted appropriately.  He displayed a dysthymic mood and congruent affect.  He denied any hallucinations or delusions.  He had a history of suicidal ideations, but not any homicidal ideation.  The examiner remarked that the Veteran's persistent depression is considered a progression of initially diagnosed PTSD from 2002.  The PTSD symptoms had progressed with regularity and intensity to warrant a chronic PTSD disorder with dysthymic features.    

Analysis

The Veteran contends that increased ratings for PTSD are warranted.  His PTSD symptoms are currently rated as 30 percent disabling prior to July 1, 2014 and 70 percent disabling thereafter.  As explained below, the preponderance of the evidence is against the claim, and it is denied.

(a) Rating in excess of 30 percent prior to July 1, 2014

For this period, the next highest rating of 50 percent contemplates symptoms of a severity such as to cause occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411.  

VA treatment records show that the Veteran's PTSD treatment consists of periodic medication management.  His symptoms have not warranted inpatient treatment or ongoing psychotherapy.  His symptoms have generally consisted of depressed mood, occasional irritability, intrusive memories of Vietnam, and anxiety.  (VA treatment records from January 2007 to October 2013).  His mood symptoms have waxed and waned from being manageable to being bothersome.   (Compare VA treatment records from January 2007, April 2008, January 2009, December 2009, March 2011, August 2012, and February 2013 with VA treatment records from March 2008, November 2008, August 2009, February 2011).  It appears these fluctuations were related to medication adjustments and contemporaneous stressors.  See id.  

At all times, the Veteran has exhibited cooperative behavior with treating clinicians.  He has remained married and indicated fair to good relationships with his family.  He was gainfully employed through February 2012.  He indicated that he left work due to physical disability, rather than psychiatric problems.  See April 2012 Veteran statement.  

The Board finds the PTSD symptoms more closely approximate a severity of occupational and social impairment delineated by the 30 percent rating under the General Rating Formula criteria prior to July 1, 2014.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  The severity of the PTSD symptoms summarized above does not reflect problems akin to flattened affect, noticeably impaired speech, panic attacks, significant memory/concentration impairments, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Rather, his symptoms more closely approximate those delineated for a 30 percent rating-resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Id.  

The Board notes that the Veteran's May 2009 and July 2014 reports indicate suicide ideations are present, indicative of more serious symptoms than those summarized above.  38 C.F.R. § 4.130, DC 9411.  He is competent to report such symptoms.  However, numerous clinical reports from January 2007 to October 2013 indicate that suicide ideation was not present.  The Board finds that the frequency and severity of the reported suicidal ideations above does not warrant a rating in excess of 30 percent when viewed in light of the entire record otherwise suggesting adequate social and occupational function.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran when weighing evidence).  

The Board has also considered the July 2014 VA examiner's determination that the Veteran had progressive PTSD symptoms.  For the period in question, the Veteran has maintained gainful employment and left only due to physical disability.  He has maintained fair to good relationships with his wife and family.  He engaged in hunting activities.  The July 2014 VA examination report does not identify a factually ascertainable date of increase in PTSD symptoms.  Review of the contemporaneous VA treatment records above does not document a clear increase in PTSD symptoms at a particular time.  Rather, VA treatment records from August 2012 to October 2013 suggest that his symptoms were stable and manageable.  The Veteran's report of gradually increased symptoms over the past several years and July 2014 VA examiner's assessment does not show a factually ascertainable increase in disability as to warrant an increased rating prior to July 1, 2014.  Id.; 38 C.F.R. § 4.130, DC 9411.  

Similarly, the June 2012 VA social worker report did not identify additional or more severe PTSD symptoms than had been previously recorded in support of her GAF of 60 score for moderate symptoms.  Caluza, 7 Vet. App. at 510-511.  The Board does not find her report persuasive to warrant a rating in excess of 30 percent.  Id.; 38 C.F.R. § 4.130, DC 9411.  

For the reasons stated above, the preponderance of the evidence is against the claim for a PTSD disability rating in excess of 30 percent prior to July 1, 2014.

(b) Rating in excess of 70 percent beginning July 1, 2014

Since July 1, 2014, the Veteran's PTSD symptoms are not of a severity to cause complete or total loss in social and occupational function.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, Diagnostic Code 9411.  The July 2014 VA examination report indicates that the Veteran was not working due to physical health problems, rather than any psychiatric problem.  Although he had difficulty with irritability and impulse control, he behaved and communicated appropriately during the clinical interview.  MSE was negative for psychosis, similar severe perceptional disturbance, and significant memory loss.  The examiner acknowledged that the Veteran had a multitude of PTSD symptoms and determined that they were of a progressive nature.  Nonetheless, she did not judge the PTSD symptoms to result in total loss of social and occupational impairment.  Since the July 2014 examination, it does not appear that the Veteran has needed inpatient treatment or experienced legal difficulty suggestive of a material deterioration in psychiatric function.  In conclusion, the preponderance of the evidence weighs against assignment of a total rating for PTSD beginning July 1, 2014.  Id.  

(ii) Diabetes Mellitus, Type II

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).  Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as DC 7913, written in the conjunctive, a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 
 
February 2008 VA treatment records reflect that the Veteran had insulin dependent diabetes.  He did not have hypoglycemia, but reported high home glucose readings.  He tried to follow a diet and maintain his medications.  The clinician assessed that the Veteran still needed  better control over his diabetes.  

In his October 2008 notice of disagreement, the Veteran requested that his medical records be re-reviewed.  He stated that he was an insulin dependent diabetic patient.  

March 2009 VA treatment records show that the Veteran was regularly monitoring his blood sugar.  He had hemoglobin AC1 (hgb AC1) of 8.0.  He wanted to improve his diet and exercise to have better blood sugar control.  The clinician encouraged him to diet and maintain a log.   

In May 2009, the Veteran indicated that his diabetes had not improved.  

October 2009 VA treatment records reflect that the Veteran did not have any recent changes in diet or activity.  He continued to use insulin.  The examiner commented that an insulin medication adjustment may be necessary.  

In April 2010, the Veteran's wife reported that the Veteran had varying glucose readings.  He had low blood sugar episodes almost every day and it took about two hours to recover.  

May 2011 VA treatment records indicate that the Veteran continued to have uncontrolled diabetes.  A medication adjustment was made.  

February 2012 VA treatment records show that the Veteran was having difficulty controlling his diabetes.  He was advised on lifestyle changes since he was beginning retirement.  The clinician advised weight loss with exercise and diet.  He also discussed possible medication changes.  

March 2012 VA treatment records reflect a physician's assessment that the Veteran had significant insulin resistance.  He noted that it had resulted in kidney and neurological damage.  

April 2012 VA treatment records show that the Veteran's diabetes remained poorly controlled.  He stated that he was stressed over his wife's medical problems and had not been eating much.  His insulin regimen was adjusted.  

July 2012 VA treatment records reflect that the Veteran had difficulty maintaining a formal exercise routine and diet since he was caring for his grandson.  He did not experience any recent hypoglycemia episodes.

August 2012 VA treatment records show that the Veteran believed he was taking his medication properly, but acknowledged having insufficient exercise.  He was hopeful that he could start exercising after his grandson returned to school.  Diet advice was given and his insulin dose was increased.

January 2013 VA treatment records indicate that the Veteran had noncompliance with his diabetes medication regimen and diet monitoring.  He had a recent episode of hypoglycemia.  A proposed diet was reviewed in detail.  He declined exercise due to orthopedic and cardiovascular pain.  The clinician commented that she did not believe increased insulin doses would improve his glucose, but diet and exercise with weight loss would.  She noted weight loss surgery had been considered.  

March 2013 VA treatment records show that the Veteran had not recently experienced any hypoglycemia at night.  His insulin regimen was reviewed.  The clinician hoped the Veteran would be able to exercise in the future.  

July 2013 VA treatment records indicate that the Veteran's diabetic control had worsened.  He had recently fractured 5 ribs and since then his appetite had decreased slightly.  An insulin adjustment was recommended.  

October 2013 VA treatment records show that although his diabetes had improved, it was still uncontrolled.  The Veteran still did not exercise within a formal program.  He was interested in additional diet counseling.  His insulin medication regimen was adjusted.  

July 2014 VA diabetes examination report reflects that the Veteran had service-connected diabetes mellitus, Type II.  The examiner reported that it was managed by restricted diet, oral hypoglycemic agent, and insulin.  He reported that it did not require regulation of activities for medical management.  The Veteran did not have a history of hospitalization for hypoglycemic episodes, nor had he experienced unintentional weight loss due to it.  Separate appropriate examinations were given for the Veteran's diabetic complications.  

The Veteran contends a rating in excess of 20 percent for service-connected diabetes is warranted.  As noted above, each separate element of insulin, restricted diet, and regulation of activities must be met for the next highest rating of 40 percent.  Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  The Veteran has demonstrated a restricted diet and insulin use. 

The remaining issue is whether the Veteran has met the regulation of activities element.  Id.  This element must be demonstrated through medical evidence.  Camacho, 21 Vet. App. 365; 61 Fed. Reg. 20,440, 20, 446 (May 7, 1996).  As the Veteran is not shown to be a medical professional, he is not competent to report on this matter and to the extent he asserts self-regulation of activities, such reports have no probative value in the context of the applicable rating criteria.  Id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
 
Review of the VA treatment records and the July 2014 VA examination report shows that the Veteran did not have any restriction on activities due to diabetes.  Moreover, various treatment records reflect that treating clinicians encouraged the Veteran to exercise.  He has never been specifically instructed by a clinician to not to participate in any activity due to concerns about poor blood sugar control.  Given the evidence above, medically indicated regulation of activities has not been shown to meet the regulation of activities element for a 40 percent rating under DC 7913.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  A rating in excess of 20 percent for service connected diabetes is denied.  Id.

(iii) Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD and diabetes to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include various psychiatric manifestations, restricted diet, daily insulin use, and elevated glucose ratings.  The diabetic complications have been appropriately considered by VA in previous rating determinations.  The PTSD and diabetes symptoms currently under consideration are specifically contemplated in the applicable rating criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered a total disability rating on the basis of individual unemployability (TDIU) as part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this instance, the Veteran was gainfully employed until approximately February 2012 and is not eligible for TDIU.  See February 2012 employer letter.  Notably, he has had a total combined rating since February 12, 2008.  He has been in receipt of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) from February 12, 2008 to January 1, 2012 and from October 26, 2012 through the present. 

In this instance, an award of TDIU would not result in additional compensation for the period from when he left employment in February 2012 to October 26, 2012.  38 C.F.R. § 3.350(i).  This is because the Veteran does not have a service-connected disability during this period that is independently rated as 60 percent or more disabling and separate and distinct from the disabilities considered in the TDIU award.  Here, the basis of the TDIU award would be made on service-connected diabetes and attendant complications.  Prior to October 26, 2012, the Veteran does not have non-diabetic disability independently rated 60 percent or more disabling.  

For the reasons stated above, the Board finds that a TDIU award is rendered moot in this particular case by the current award of a total disability rating.

III.  Permanent and Total Disability Evaluation

Service connection for prostate cancer was granted by a rating decision dated in July 2008.  A total disability rating was assigned, effective the date of the claim on February 12, 2008.  The disability was rated under DC 7528, which authorizes a total rating for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2014).  This DC further requires that six months after discontinuance of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the appropriate disability rating shall be determined by mandatory VA examination, and that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals.  Id.  In other words, the rating criteria specifically contemplate that the assignment of the 100 percent disability rating is temporary, and that after six months, the 100 percent disability rating will be discontinued in favor of a rating for the residuals of the prostate cancer.  In cases where the diagnostic code itself specifies that a total rating continues until the cancer is no longer active, and that the disorder is thereafter to be rated based on residuals, the cessation of the 100 percent rating is not actually a reduction, although the due process notifications of § 3.105(e) are for application.

In October 2008, the Veteran filed a notice of disagreement regarding the temporary nature of the disability and requested a permanent and total rating. 

In October 2011, the RO issued a rating decision "reducing" the prostate cancer rating from 100 percent to 40 percent beginning January 1, 2012.  The determination was based upon the evidence of record to include the November 2009 VA prostate examination report.  

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

A positive determination of permanency may be based on a finding that "the probability of permanent improvement under treatment [was] remote," and whether one or all of the service member's service-connected disabilities [were] "reasonably certain to continue throughout the life of the [appellant]."  38 C.F.R. § 3.340(b) (2014); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  The appellant's age may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2014).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disability or disabilities.  See 38 C.F.R. § 3.341 (2014). 

Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2014).  Generally, re-examinations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Following the initial VA examination or other scheduled examination, any re-examination determined to be in order will be scheduled within not less than two years and not more than five years.  Id.  No periodic future examinations will be requested where the disability is established as static; the findings and symptoms are shown by examination to have persisted without material improvement for a period of 5 years or more; the disability from disease is permanent in character and of such nature that there is no likelihood of improvement; the Veteran is over 55 years of age, except under unusual circumstances; the rating is a prescribed scheduled minimum rating; or a combined disability rating evaluation would not be affected if the future examination should result in reduced evaluation for one or more conditions.  See 38 C.F.R. § 3.327(b) (2014).  However, none of the above guidelines are to be construed as limiting VA's authority to request re-examinations, or periods of hospital observation, at any time in order to ensure that disabilities are accurately rated.  38 C.F.R. § 3.327(a) (2014). 

Initially, the Board observed that the RO complied with the notification provisions of 38 C.F.R. § 3.105(e).  The Board further notes that the rating criteria under which the 100 percent disability rating was assigned required that a future examination be conducted following cessation of treatment.  38 C.F.R. § 4.115b, DC 7528 (2014).   In other words, the rating criteria specifically contemplate that the 100 percent rating will not be permanent in nature.

In this case, VA was permitted to request periodic future examinations to assess the residuals of the Veteran's prostate cancer.  The disability has not been established as static as the rating criteria required a mandatory VA examination to determine the appropriate disability rating.  See id.

VA treatment records from July 2009 reflect that the Veteran complained about urinary incontinence.  Clinical examination was conducted.  The treating clinician reported that there was no evidence of prostate disease recurrence or progression.  He recommended rechecking prostate-specific antigen (PSA) on a biannual basis to monitor any possible recurrence.  Notably, subsequent VA urology clinic notes from January 2010, July 2010, and January 2011 all reflect stable PSA findings.  

The November 2009 VA prostate examination report reflects that the Veteran had been diagnosed with prostate cancer and underwent brachytherapy in September 2008.  Since then, he experienced persistent problems with painful urination and bleeding.  He was not under current treatment for his residuals.  Clinical examination was grossly within normal limits.  A urinalysis was taken.  The examiner diagnosed residuals of prostate cancer treatment.  He commented that the treatment consisted of low dose radiation exposure to the body with high dose radiation targeting the prostate gland.  The residuals consisted of urinary incontinence and pain. 

The May 2012 VA prostate examination report shows that the examiner responded that prostate cancer was active.  However, he also stated that PSA was within normal limits.  

The July 2014 VA prostate examination report indicates that the Veteran was not under active treatment for prostate cancer.  However, he continued to experience urinary incontinence as a residual of the 2008 brachytherapy.  The examiner reported that the Veteran had a malignant neoplasm of the prostate in remission.  It had been in watchful waiting status since the 2008 brachytherapy.  
 
In accordance with DC 7528, in April 2010, the RO proposed to reduce the reduced the Veteran's disability rating for residuals of prostate cancer from 100 to 20 percent.  38 C.F.R. § 4.115b, DC 7528.  Based upon updated evidence, the RO ultimately issued an October 2011 rating decision reducing the residuals of prostate cancer to 40 percent effective January 1, 2012.  (The Veteran did appeal the decision and this matter is not before the Board.)  The medical evidence noted above clearly indicates that while the Veteran has disabling residuals from 2008 treatment, the prostate cancer itself is in remission or, in other words, has improved.  Because the total rating had only been in effect for approximately four years at the time of the reduction, the evidence weighs against finding that the Veteran's prostate cancer symptoms had persisted without material improvement over a period of five or more years.

For the reasons stated above, the claim for permanency of the initially assigned 100 percent schedular disability rating for prostate cancer must be denied.  See 38 C.F.R. §§ 3.327, 3.951(b) (2014).




ORDER

An increased rating for PTSD is denied. 

An increased rating for diabetes mellitus, Type II is denied.

Entitlement to a finding of permanency of a total disability evaluation for service-connected prostate cancer is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


